Citation Nr: 1611598	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-32 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for numbness of the right foot.

2.  Entitlement to an effective date prior to June 25, 2014, for the award of service connection of headaches, type unknown. 

3.  Entitlement to an initial compensable evaluation for headaches, type unknown.  

4.  Entitlement to service connection for degenerative arthritis of the spine.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for disability of the hips.  

8.  Entitlement to service connection for disability of the knees.  

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for a psychiatric disability, claimed as pseudolobular affect (PBA).

11.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition, now claimed as a heart attack.  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2011 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2013, the issue of entitlement to service connection for numbness of the right foot was remanded by the Board for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the AOJ has attempted three times to obtain records from the Shreveport, Louisiana VA Medical Center (VAMC) dated from June 25, 1974, to December 1, 1999.   However, as confirmed on a VA Form 27-0820, dated March 17, 2016, the AOJ has not received a response to its requests, including a negative response.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2). 38 C.F.R. § 3.159(c)(2).  Because the AOJ did not receive a negative response from the Shreveport VAMC for these records, the matter must be remanded.  

In the May 2015 rating decision, the RO granted entitlement to service connection for headaches, type unknown, with a noncompensable disability evaluation, effective June 25, 2014.  The RO also denied entitlement to service connection for degenerative arthritis of the spine, entitlement to service connection for hypertension, entitlement to service connection for tinnitus, entitlement to service connection for disability of the hips, entitlement to service connection for disability of the knees, entitlement to service connection for sleep apnea, entitlement to service connection for a psychiatric disability, claimed as pseudolobular affect (PBA), and entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  The RO also declined to reopen a claim of entitlement to service connection for a heart condition, now claimed as a heart attack.  Within one year of notice of this rating decision, the Veteran expressed disagreement with these determinations.  To date, the RO has not issued a Statement of the Case (SOC) regarding these issues.  Accordingly, the Board is required to remand these issues to for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's VA medical records from the Shreveport VAMC dated from June 25, 1974, to December 1, 1999.

All efforts to obtain these records should be fully documented and a negative response is required in each case.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary completed, review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

3.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding: 1) entitlement to an effective date prior to June 25, 2014, for the award of service connection of headaches, type unknown, 2) entitlement to an initial compensable evaluation for headaches, type unknown, 3) entitlement to service connection for degenerative arthritis of the spine, 4) entitlement to service connection for hypertension, 5) entitlement to service connection for tinnitus, 6) entitlement to service connection for disability of the hips, 7) entitlement to service connection for disability of the knees, 8) entitlement to service connection for sleep apnea, 9) entitlement to service connection for a psychiatric disability, claimed as pseudolobular affect (PBA), 10) Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities, and 11) whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition, now claimed as a heart attack.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning these matters.  38 C.F.R. § 20.302(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


